DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2017/0337736, hereinafter “Cheng”).
With respect to claim 1, Cheng teaches an augmented reality system comprising:
a position detection system (Cheng: Fig. 2; Para. [0025], a plurality of sensors 11 disposed on the goggles 32 of the head-mounted display device 30);
a display system (Cheng: Fig. 1, head-mounted display 30);

programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to:
set one or more predefined distance targets (Cheng: Para. [0026], warning distance);
monitor a distance between the eyewear device and one or more people using the position detection system (Cheng: Para. [0035]; Fig. 4, the detecting module 10 provided by the present disclosure can detect external objects, such as an invader 73 who is approaching the user); and
generate an alert if one or more of the people is within the one or more predefined distance targets (Cheng: Para. [0037], when the control module 20 has received the distance and direction information about the external objects, determining whether a distance of an external object is smaller than the warning distance (S3); and when the distance of an external object has been determined smaller than the warning distance, the control module 20 producing the threat warning signal).

With respect to claim 2, Cheng teaches the system of claim 1, wherein the display system includes a display and wherein execution of the programming by the processor further configures the eyewear device to:


With respect to claim 3, Cheng teaches the system of claim 2, wherein the visual distance graphics comprise project lines representing the predefined distance targets (Cheng: Para. [0037]).

With respect to claim 4, Cheng teaches the system of claim 2, wherein the visual distance graphics comprise a visual alert graphic indicating when the alert is generated (Cheng: Paras. [0031] and [0037]).

With respect to claim 6, Cheng teaches the system of claim 1, wherein the eyewear device further comprises a distance sensor and wherein the function to monitor the distance includes a function to monitor the distance using the distance sensors (Cheng: Para. [0025]).

With respect to claim 7, Cheng teaches the system of claim 1, wherein the position detection system comprises:
a camera coupled to the eyewear device, the camera configured to capture sequences of frames of video data, wherein each frame of video data comprises depth information for a plurality of pixels, and the position detection system uses the depth information to monitor the distance between the eyewear device and the one or more people using the position detection system (Cheng: Para. [0012]).

Method claims (8, 9, 10, 11, 13 & 14) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2, 3, 4, 6 & 2).  Therefore, method claims (8, 9, 10, 11, 13 & 14) correspond to apparatus claims (1, 2, 3, 4, 6 & 2) and are rejected for the same reasons of anticipation used above.

Apparatus claims (19 & 20) are drawn to a substantially analogous apparatus as claimed in claims (1 & 2).  Therefore, apparatus claims (19 & 20) correspond to apparatus claims (1 & 2), and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Poulos et al. (US 2014/0160157, hereinafter “Poulos”).
claim 5, Cheng teaches the system of claim 1.
Cheng fails to expressly disclose wherein the function to monitor the distance includes a function to monitor the distance using face tracking.
However, Poulos discloses wherein the function to monitor the distance includes a function to monitor the distance using face tracking (Poulos: Para. [0076] – [0078]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the system, as taught by Cheng, to incorporate object recognition techniques, as taught by Poulos, in order to track and recognize a particular object (Poulos: Para. [0076] – [0078]).

Method claim (12) is drawn to the method of using the corresponding apparatus claimed in claim (5).  Therefore, method claim (12) corresponds to apparatus claim (5) and is rejected for the same reason of obviousness as used above.

With respect to claims 15-17, Cheng teaches the method of claim 8, further comprising:
setting a status for one or more persons as a permitted person (Poulos, facial recognition tracking);
wherein the alert is not generated responsive to the permitted person being within the one or more predefined distance targets (Cheng: Para. [0037]; Fig. 5),

Cheng fails to expressly disclose facial recognition tracking to designate a person as a permitted person.  However, Poulos discloses facial recognition object tracking.
           It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate facial recognition tracking, as taught by Poulos, with the image capturing module, as taught by Cheng, in order to achieve a predictable result.
           Notice, also, a recitation of the intended use of the claimed invention (designating a user as permitted/not-permitted, and generating an alert based on the designation) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Any structure of the system, as taught by the combination of Cheng as modified by Poulos, will allow designation of a user as permitted/not-permitted using facial recognition to track the face of a particular person (Poulos: Para. [0076] – [0078]).

With respect to claim 16, the combination of Cheng as modified by Poulos teaches the method of claim 15, further comprising:
identifying the permitted person (Poulos: Para. [0076] – [0078]).

With respect to claim 17, the combination of Cheng as modified by Poulos teaches the method of claim 15, wherein an alert is generated when one or more 

With respect to claim 18, the combination of Cheng as modified by Poulos teaches the method of claim 17, wherein the alert is an audible alert configured to alert the permitted person that one or more persons other than the permitted person is within the one or more predefined distance targets (Cheng: Para. [0030]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN EARLES/Primary Examiner, Art Unit 2625